Case 1:21-cv-00156-KD-N Document 26 Filed 06/15/21 Page 1 of 2                      PageID #: 83




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

IN THE MATTER OF FISH TRAP                       )
CHARTERS, LLC AS OWNER OF THE                    )
F/V FISH TRAP V FOR EXONERATION                  )   CIVIL ACTION NO. 21-00156-KD-N
FROM OR LIMITATION OF LIABILITY                  )


                                             ORDER

       This action is before the Court on the Motion for Default Judgment filed by Petitioner

Fish Trap Charters, LLC (doc. 18). Upon consideration, and for the reasons set forth herein, the

Motion is GRANTED and judgment by default is entered against the non-appearing claimants.

       On April 1, 2021, Petitioner Fish Trap Charters, LLC, as owner of the fishing vessel

FISH TRAP V, filed a Complaint for Exoneration From or Limitation of Liability pursuant to the

Shipowners’ Limitation of Liability Act, 46 U.S.C. §§ 30501, et seq., 46 U.S.C. §§ 30101, et

seq., Rule 9(h) of the Federal Rules of Civil Procedure, and Rule F of the Supplemental Rules for

Admiralty or Maritime Claims, (doc. 1). Petitioner seeks exoneration from or limitation of

liability for any and all losses or damages occurring as a result of the F/V Fish Trap V breaking

free of its moorings during Hurricane Sally on September 16, 2020.

       The Court entered an order granting interim relief, and in relevant part, directing issuance

of notice to claimants of the Complaint and setting the deadline to assert claims (doc. 9). Rule

F(4) provides for notice by publication to “all persons asserting claims with respect to which the

complaint seeks limitation, admonishing” them to timely file and serve their respective claims

against the Vessel and/or the Petitioner concerning the maritime casualty at issue. Fed. R. Civ. P.

Supp. R. F(4). The Notice of the monition was published in the Press Register and all unknown

claimants were notified to file claims on or before June 3, 2021, or be defaulted (doc. 16, Press

Register Legal Affidavit).

       As a potential or existing known claimant, Marina Village Owners Association, LLC
Case 1:21-cv-00156-KD-N Document 26 Filed 06/15/21 Page 2 of 2                      PageID #: 84




received notice by mail as provided in Rule F(4) (doc. 1, p. 3, doc. 18-1). Within the time frame

for asserting claims, Marina Village filed a claim and an answer (doc. 10). Notice by mail was

also sent to Don MacMaster, a potential or existing known claimant (doc. 1, p. 3, doc. 18-1). To

date, MacMaster has not filed a claim or an answer.

       No other claims were filed during the time period. Petitioner moved for entry of default

(doc. 18). Notice having been given as required by Rule F(4), and the time for filing claims

having passed, entry of default was entered as to the unknown claimants who have not appeared,

filed a claim, or otherwise answered in the action (doc. 24, Clerk’s Entry of Default).

       Petitioner now seeks a default judgment against the non-appearing claimants (doc. 18).

“Entry of a final default judgment for exoneration is proper as to potential claimants who have

not responded to a newspaper publication of a court's notice to assert claims by a certain date, so

long as the moving petitioners have satisfied the publishing/notice obligations.” In the Matter of

Zimmer, 2021 WL 2188679, *1 (S.D. Ala. May 28, 2021) (collecting cases). Here, the Petitioner

complied with the Rule F(4) notice requirements (see infra), and the time for filing claims

expired on June 3, 2021. Therefore, all persons or entities claiming against Petitioner for any and

all losses or damages resulting from the September 16, 2020 marine casualty, and not having

filed a claim by June 3, 2021 as required by the Court’s Order (doc. 9), are defaulted pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure.

       Accordingly, final default judgment is entered in favor of Petitioner and against all non-

appearing claimants with regard to any losses or damages resulting from the breaking free of the

F/V Fish Trap V on September 16, 2020.

       DONE and ORDERED this the 15th day of June 2021.



                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
                                                 2
